Exhibit 10.4

Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of June 28, 2013 (this “Agreement”), to the Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), dated as of March 7, 2013,
among LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP, a Virginia limited
partnership (the “Borrower”), LANDMARK APARTMENT TRUST OF AMERICA, INC., a
Maryland corporation (the “REIT”) and the other GUARANTORS from time to time
party thereto, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, the Borrower and the REIT have informed the Administrative Agent that
(i) the REIT is proposing to issue and sell to iStar Apartment Holdings LLC, a
wholly owned subsidiary of iStar Financial Inc. and BREDS II Q Landmark LLC, an
entity Controlled by Blackstone Real Estate Special Situations Advisors L.L.C.,
in one transaction or a series of transactions, up to 28,500,000 shares of newly
issued preferred Equity Interests for a per share purchase price of ten dollars
($10.00) and (ii) the REIT intends to use the proceeds thereof to purchase from
the Borrower newly issued preferred partnership units, redeem all of its
existing preferred stock and pay reasonable out of pocket costs and expenses
related to the foregoing; and

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Required Lenders agree to amend certain provisions of the Credit Agreement as
set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:

1.1 Definitions. Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the following definitions (to the extent already included
in Section 1.01) and adding the following definitions in the appropriate
alphabetical location (to the extent not already included in Section 1.01):

“Additional Transaction Documents” means, collectively, each document,
instrument, certificate, or agreement, in each case, in a form substantially
identical to the corresponding document, instrument, certificate and agreement
that is part of the Transaction Documents, to be issued or executed by the
parties in connection with the issuance of any Preferred Equity Interests
described in clause (ii) of the definition of Permitted Investment, in each
case, as such document, instrument, certificate or agreement is in effect on the
date of the initial issuance thereof.



--------------------------------------------------------------------------------

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Debt Yield as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), subject to adjustment based on the ratio of Consolidated Funded
Indebtedness to Total Asset Value and the Fixed Charge Coverage Ratio as set
forth below:

 

Applicable Rate

Pricing

Level

   Debt
Yield   Eurodollar
Rate   Base
Rate 1    ³ 9.50%   2.50%   1.50% 2    < 9.50%   2.75%   1.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Debt Yield shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that, subject to the next succeeding sentence, (i) if
at any time during the period commencing on December 31, 2013 and ending on the
Existing Maturity Date, the Consolidated Funded Indebtedness as of the last day
of the fiscal quarter of the REIT then most recently ended for which a
Compliance Certificate has been delivered pursuant to Section 6.02(b) is more
than 70% of Total Asset Value, all applicable margins in the pricing grid above
shall be increased by 0.25% and (ii) if at any time during the period commencing
on the Second Amendment Effective Date and ending on the Existing Maturity Date,
the Consolidated Fixed Charge Coverage Ratio as of the last day of the fiscal
quarter of the REIT then most recently ended for which a Compliance Certificate
has been delivered pursuant to Section 6.02(b) is (x) less than 1.15:1.00 but
greater than or equal to 1.10:1.00, all applicable margins in the pricing grid
above shall be increased by 0.25% or (y) less than 1.10:1.00 but greater than or
equal to 1.05:1.00, all applicable margins in the pricing grid above shall be
increased by 0.50%; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b), then Pricing Level 2 plus
the maximum pricing increases applicable pursuant to the prior proviso shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. Any such increase of
the applicable margins in the pricing grid above based on Consolidated Funded
Indebtedness as a percentage of Total Asset Value and/or the Consolidated Fixed
Charge Coverage Ratio (x) shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b), (y) shall be cumulative (such that if as of any date of
determination Consolidated Funded Indebtedness is more than 70% of Total Asset
Value and the Consolidated Fixed Charge Coverage Ratio is less than 1:15:1.00
but greater than or equal to 1.10:1.00, the applicable margins in the pricing
grid above shall be increased by 0.50%) and (z) shall be of no further force or
effect (and the applicable margins in the pricing grid above shall apply) on the
date upon which the next Compliance Certificate is delivered (or, if earlier,
required to be delivered) pursuant to Section 6.02(b) (subject to increase again
as provided above).

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter of the
REIT ending June 30, 2013, the Pricing Level determined based on the Debt Yield
as set forth in the Pro Forma Closing Date Compliance Certificate shall apply
and (ii) the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

“Blackstone” means Blackstone Real Estate Special Situations Advisors L.L.C. and
Blackstone Real Estate Advisors L.P.

“Blackstone Entity” means any of Blackstone and its Affiliates.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than one or more Permitted Investors, becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 50% or more of the
equity securities of the REIT entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities (other than limited partnership
interests in the Borrower) that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) or (iv) who were designated by (x) a
Blackstone Entity, (y) an iStar Entity or (z) a Qualified Transferee that has
acquired the right to designate individuals to the

 

3



--------------------------------------------------------------------------------

board of directors or other equivalent governing body of the REIT in connection
with such Qualified Transferee’s acquisition of Preferred Investment Preferred
Stock, in each case under this clause (iv), in accordance with terms of the
Corporate Governance Agreement (as defined in the Series D Articles
Supplementary) as in effect on the Second Amendment Effective Date; or

(c) any Person or two or more Persons, other than a Permitted Investor, acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the REIT, or control
over the equity securities of the REIT entitled to vote for members of the board
of directors or equivalent governing body of the REIT on a fully-diluted basis
(and taking into account all such securities (other than limited partnership
interests in the Borrower) that such Person or Persons have the right to acquire
pursuant to any option right) representing 50% or more of the combined voting
power of such securities;

(d) (i) the REIT shall cease to be the sole general partner of the Borrower or
shall cease to own, directly, 100% of the general partnership interests of the
Borrower, (ii) any holder of a limited partnership interest in the Borrower,
other than a holder of Preferred Investment Partnership Units, is provided with
or obtains voting rights with respect to such limited partnership interest that
are more expansive in any material respect than the voting rights afforded to
limited partners of the Borrower under the Organization Documents of the
Borrower in effect on the Closing Date or (iii) the REIT’s interest in the
Borrower shall cease to be its principal asset;

(e) the REIT and/or Permitted Investors shall cease to Control the Borrower; or

(f) the Borrower shall cease, directly or indirectly, to own and Control legally
and beneficially all of the Equity Interests of each of the Subsidiary
Guarantors, except for the Disposition of a Guarantor expressly permitted under
this Agreement.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date less (ii) the aggregate Capex Reserve for all Real
Properties at such date of determination to (b) the sum of (i) Consolidated
Interest Charges for such period, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money of the REIT and its
Subsidiaries for such period, but excluding any such payments to the extent
refinanced through the incurrence of additional Indebtedness not prohibited
under Section 7.02, (iii) the aggregate amount of all Restricted Payments made
by the REIT and its Subsidiaries during such period other than Restricted
Payments made pursuant to Sections 7.06(h), (i) and (j) and (iv) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash by the
REIT and its Subsidiaries for such period.

 

4



--------------------------------------------------------------------------------

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

“Existing Preferred Equity Interests” means the REIT’s 9.75% Series A Cumulative
Non-Convertible Preferred Stock, 9.75% and Series B Cumulative Non-Convertible
Preferred Stock and the Borrower’s 9.75% Series A Cumulative Non-Convertible
Preferred Partnership Units and 9.75% Series B Cumulative Non-Convertible
Preferred Partnership Units.

“iStar” means iStar Financial Inc.

“iStar Apartments” means iStar Apartment Holdings LLC.

“iStar Entity” means any of iStar and its Affiliates.

“Net Operating Cash Flow” has the meaning given to such term in the Series D
Articles Supplementary.

“Permitted Fund Manager” means any Person that on the date of determination is
not a Prohibited Person and is (i) one of the Persons listed on Exhibit C to the
Second Amendment or any other nationally recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate, or
(ii) a Person that is a Qualified Transferee pursuant to clauses (iii)(a),
(iii)(b), (iii)(c) or (iii)(e) of the definition thereof, in each case which are
investing through a fund or funds with aggregate committed capital under
management of at least $500,000,000.

“Permitted Investor” means (i) each iStar Entity, (ii) each Blackstone Entity
and (iii) each other holder of the Preferred Investment Preferred Stock that
meets all of the requirements of a Qualified Transferee at the date that such
holder acquires Preferred Investment Preferred Stock or Preferred Investment
Partnership Units other than as a redemption of Preferred Investment Preferred
Stock.

“Preferred Equity Interests” means any series of preferred stock, units or other
Equity Interests authorized and issued by the REIT or the Borrower, and shall
include in any event, the Existing Preferred Equity Interests, the Series D
Preferred Stock, the Series D Preferred Partnership Units and any other
Preferred Investment Preferred Stock or Preferred Investment Partnership Units.

“Preferred Investment” means the acquisition by one or more iStar Entities and
one or more Blackstone Entities, in one transaction or a series of transactions,
of (i) 22,500,000 shares of Series D Preferred Stock and (ii) up to 60,000,000
shares of Series D Preferred Stock and/or a new series of Preferred Equity
Interests issued by the REIT on terms and pursuant to documentation
substantially identical to the Series D Preferred Stock, in each case, for a per
share purchase price of ten dollars ($10.00).

 

5



--------------------------------------------------------------------------------

“Preferred Investment Articles Supplementary” means, collectively, (i) the
Series D Articles Supplementary and (ii) any “Articles Supplementary” or similar
document that is on terms substantially identical to the terms of the Series D
Articles Supplementary and executed in connection with any other Preferred
Investment Preferred Stock.

“Preferred Investment Common Stock” means, collectively, (i) the Series D Common
Stock and (ii) any other series of common Equity Interests issued by the REIT
that is on terms substantially identical to the Series D Common Stock, in each
case, as part of the Preferred Investment.

“Preferred Investment Partnership Designation” means, collectively, (i) the
Series D Partnership Designation and (ii) any “Designation of Partnership Units”
or similar document that is on terms substantially identical to the terms of the
Series D Partnership Designation and executed in connection with any other
Preferred Investment Partnership Units.

“Preferred Investment Partnership Units” means, collectively, (i) the Series D
Partnership Units and (ii) any other series of Preferred Equity Interests issued
by the Borrower on terms substantially identical to the Series D Preferred
Partnership Units, in each case, purchased with the proceeds of the Preferred
Investment.

“Preferred Investment Preferred Stock” means, collectively, (i) the Series D
Preferred Stock and (ii) any other series of Preferred Equity Interests issued
by the REIT on terms substantially identical to the Series D Preferred Stock, in
each case, as part of the Preferred Investment.

“Prohibited Person” means any Person:

(a) listed in the annex to, or who is otherwise subject to the provisions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or Controlled by, or acting for or on behalf of, any person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(c) with whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

6



--------------------------------------------------------------------------------

(e) that is named as a “specially designated national and blocked person” on the
most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list; or

(f) who is an Affiliate of a Person listed in clauses (a) through (e) above.

“Qualified Transferee” means (i) any Blackstone Entity, (ii) any iStar Entity or
(iii) any Person that is one or more of the following:

(a) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;

(b) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;

(c) an institution substantially similar to any of the foregoing entities
described in clause (iii)(a) or (iii)(b) above that satisfies the Eligibility
Requirements;

(d) any Person Controlled by, Controlling or under common Control with any one
or more of the Persons described in clause (iii)(a), clause (iii)(b) or clause
(iii)(c) above or clause (iii)(e) below of this definition (provided that for
this purpose, such Person and all such other Persons shall be aggregated as if
they were one Person for purposes of measuring compliance with clause (i) of the
Eligibility Requirements); or

(e) an investment fund, limited liability company, limited partnership or
general partnership (a “Permitted Investment Fund”) where (I) a Permitted Fund
Manager acts (directly or indirectly) as general partner, managing member or
fund manager, and (II) at least fifty percent (50%) of the equity interests in
such investment vehicle are owned, directly or indirectly, by one or more of the
following: a Permitted Investor, a Qualified Transferee, an institutional
“accredited investor”, within the meaning of Regulation D promulgated under the
Securities Act of 1933, as amended, and/or a “qualified institutional buyer” or
both within the meaning of Rule 144A promulgated under the Securities Exchange
Act of 1934, as amended, provided such institutional “accredited investors” or
“qualified institutional buyers” that are used to satisfy the fifty percent
(50%) test set forth above in this clause (e) satisfy the financial tests in
clause (i) of the definition of Eligibility Requirements.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Person shall be or be deemed to be a Qualified
Transferee if (i) with respect to a prospective Qualified Transferee under
clause (b) above, any member of the board of directors or equivalent governing
body of such Person (including any trustee of a trust, any managing member of a
limited liability company and any general partner of a partnership), or any
member of the senior management of such Person, has been convicted of a felony;
(ii) such Person is the subject of any proceeding under any Debtor Relief Law;
(iii) such Person or any Affiliate of such Person is a Prohibited Person; or
(iv) such Person is the REIT or an Affiliate of the REIT.

“Redemption Event” means an event or series of events the effect of which is
that any Preferred Equity Interests are required to be redeemed by the REIT or
the Borrower, as applicable, or any holders of Preferred Equity Interests have
the right to request or require the redemption of such Preferred Equity
Interests by the REIT or the Borrower, as applicable, in each case, whether for
payment in cash, securities or other property (or a combination thereof),
including, without limitation, any Optional Redemption Event (or equivalent
event) as defined in any Preferred Investment Articles Supplementary.

“Sale Proceeds” means has the meaning given to such term in the Series D
Articles Supplementary.

“Second Amendment” means the Second Amendment, dated as of June 28, 2013, to
this Agreement, among the Borrower, the REIT, the other Guarantors, the Lenders
and the Administrative Agent.

“Second Amendment Effective Date” means June 28, 2013.

“Series D Articles Supplementary” means the “Landmark Apartment Trust of
America, Inc. Articles Supplementary 8.75% Series D Cumulative Non-Convertible
Preferred Stock” attached to the Second Amendment as Exhibit A.

“Series D Common Stock” means the REIT’s Series D Common Stock as more fully
described in the “Articles Supplementary” creating such stock as in effect on
the Second Amendment Effective Date.

“Series D Partnership Designation” means the “Landmark Apartment Trust of
America Holdings, L.P. Designation of 8.75% Series D Cumulative Preferred
Partnership Units” attached to the Second Amendment as Exhibit B.

“Series D Pledge Agreement” means that certain Pledge Agreement, dated as of
June 28, 2013, made by and between the Borrower and the REIT, iStar Apartment,
acting for itself and as agent for the other iStar Group Holders (as defined in
the Series D Articles Supplementary), and BREDS II Q Landmark LLC, acting for
itself and as agent for the other BREDS Holders (as defined in the Series D
Articles Supplementary), in form and substance satisfactory to the
Administrative Agent.

“Series D Preferred Partnership Units” means the Borrower’s 8.75% Series D
Cumulative Preferred Partnership Units as more fully described in the Series D
Partnership Designation.

 

8



--------------------------------------------------------------------------------

“Series D Preferred Stock” means the REIT’s 8.75% Series D Cumulative
Non-Convertible Preferred Stock as more fully described in the Series D Articles
Supplementary.

“Transaction Documents” has the meaning specified in the Series D Articles
Supplementary and means each such document as in effect on the Second Amendment
Effective Date.

“Transfer” means any assignment, pledge, conveyance, sale, transfer, mortgage,
encumbrance, grant of a security interest, issuance of a participation interest,
or other disposition, either directly or indirectly, by operation of law or
otherwise. “Transferring” and “Transferred” have meanings correlative thereto.

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the REIT and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) the sum of amounts included in the foregoing clause
(a) that are held by a Person other than the REIT or any of its Subsidiaries as
a deposit or security for Contractual Obligations minus (c) the sum of all
amounts that are held by the REIT or any of its Subsidiaries as a reserve
pursuant to, in connection with or as required by any Contractual Obligation.

1.2 Section 2.14(a). Section 2.14(a) of the Credit Agreement is hereby amended
and restated to read as follows:

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than thirty (30) days prior to March 7, 2015 (the “Existing Maturity
Date”), require that the Lenders extend the Maturity Date for an additional one
year from the Existing Maturity Date (the “Extension Period”).

1.3 Section 2.14(b). Section 2.14(b) of the Credit Agreement is hereby amended
by (i) deleting “and” appearing at the end of clause (vii) thereof,
(ii) replacing the period appearing at the end of clause (viii) thereof and
substituting therefor “; and” and (iii) adding a new clause (ix) thereto which
reads as follows:

(ix) the Administrative Agent shall have received evidence, satisfactory to it
in its sole and absolute discretion, of the Borrower’s power and authority to
extend the Maturity Date hereunder.

1.4 Section 2.15(e). Section 2.15(e) of the Credit Agreement is hereby amended
by (i) deleting “and” appearing at the end of clause (iv) thereof,
(ii) replacing the period appearing at the end of clause (v) thereof and
substituting therefor “; and” and (iii) adding a new clause (vi) thereto which
reads as follows:

(vi) the Administrative Agent shall have received evidence, satisfactory to it
in its sole and absolute discretion, of the Borrower’s power and authority to
increase the Loans hereunder.

 

9



--------------------------------------------------------------------------------

1.5 Section 4.02(f). Section 4.02(f) of the Credit Agreement is hereby amended
and restated to read as follows:

(f) The Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that either (i) after giving effect to
the Borrowing the REIT and its Subsidiaries are in compliance with the Series D
Articles Supplementary and any other Articles Supplementary in effect on such
date, including, if requested by the Administrative Agent, calculations, in
form, substance and detail satisfactory to the Administrative Agent, evidencing
their compliance, or (ii) the holder (or holders) of a majority of the issued
and outstanding shares of each series of outstanding Preferred Equity Interests
have consented to the incurrence of all Indebtedness by the Loan Parties under
this Agreement and the other Loan Documents and to the performance by the Loan
Parties of their obligations hereunder and thereunder.

1.6 Section 6.03. Section 6.03 of the Credit Agreement is hereby amended by
(i) deleting “and” appearing at the end of clause (g) thereof, (ii) replacing
the period appearing at the end of clause (h) thereof and substituting therefor
“; and” and (iii) adding a new clause (i) thereto which reads as follows:

(i) of the occurrence of any Redemption Event.

1.7 Section 7.01(a). Section 7.01(a) of the Credit Agreement is hereby amended
by (i) deleting “and” appearing at the end of clause (ix) thereof and
(ii) adding a new clause (xi) thereto which reads as follows:

(xi) Liens on Preferred Investment Partnership Units granted by the REIT to a
Permitted Investor pursuant to the terms of the Series D Pledge Agreement or any
substantially identical pledge agreement that constitutes an Additional
Transaction Document, securing Indebtedness permitted under Section 7.02(e) and
all obligations under the Transaction Documents and the Additional Transaction
Documents; and

1.8 Section 7.02. Section 7.02 of the Credit Agreement is hereby amended by
(i) deleting “and” appearing at the end of clause (c) thereof, (ii) replacing
the period appearing at the end of clause (d) thereof and substituting therefor
“; and” and (iii) adding a new clause (e) thereto which reads as follows:

(e) Indebtedness of the REIT evidenced by the Preferred Investment Preferred
Stock and Indebtedness of the Borrower evidenced by the Preferred Investment
Partnership Units.

1.9 Section 7.03. Section 7.03 of the Credit Agreement is hereby amended by
(i) deleting “and” appearing at the end of clause (h) thereof, (ii) replacing
the period appearing at the end of clause (i) thereof and substituting therefor
“; and” and (iii) adding a new clause (j) thereto which reads as follows:

(j) any Investment consisting of a contribution by the Borrower to a Subsidiary
of cash that constitutes the proceeds received by the Borrower from the issuance
of the Preferred Investment Partnership Units.

 

10



--------------------------------------------------------------------------------

1.10 Section 7.05. Section 7.05 of the Credit Agreement is hereby amended by
(i) deleting “and” appearing at the end of clause (c) thereof, (ii) amending and
restating clause (d) thereof to read as follows and (iii) adding new clauses
(e) and (f) thereto which reads as follows:

(d) the issuance of common limited partnership interests of the Borrower, Equity
Interests of the REIT, or Preferred Investment Partnership Units, but, in each
case, solely to the extent that, after giving effect thereto, a Change of
Control has not occurred;

(e) the Lien permitted by Section 7.01(a)(ix); and

(f) Dispositions of Preferred Investment Partnership Units in accordance with
the terms of Section 2.02 of the Series D Pledge Agreement or the corresponding
provision of any identical pledge agreement that constitutes an Additional
Transaction Document and Section 6(i) of the Series D Articles Supplementary or
the corresponding provision of any other Preferred Investment Articles
Supplementary, but solely to the extent that after giving effect to any such
Disposition, a Change of Control has not occurred;

1.11 Section 7.06. Section 7.06 of the Credit Agreement is hereby amended by
(i) deleting “and” appearing at the end of clause (d) thereof, (ii) replacing
the period appearing at the end of clause (e) thereof with a semi-colon and
(iii) adding new clauses (g) through (k) thereto which read as follows:

(g) the REIT and the Borrower may purchase, redeem or otherwise acquire all, but
not less than all, of their Existing Preferred Equity Interests with proceeds
received from the Preferred Investment;

(h) the Borrower may make Restricted Payments in an aggregate amount in any
fiscal year of the REIT not to exceed the Net Operating Cash Flow for such
fiscal year, so long as (i) no Event of Default shall have occurred and be
continuing at the time of any such Restricted Payment or would result therefrom
and (ii) after giving effect to any such Restricted Payment, Unrestricted Cash
shall not be less than $1,000,000;

(i) the Borrower may make Restricted Payments from time to time with Sale
Proceeds, so long as (i) no Event of Default shall have occurred and be
continuing at the time of any such Restricted Payment or would result therefrom
and (ii) after giving effect to any such Restricted Payment, Unrestricted Cash
shall not be less than $1,000,000;

(j) the REIT shall be permitted to make Restricted Payments in accordance with
the Preferred Investment Articles Supplementary with any amounts received by it
from the Borrower pursuant to Section 7.06(h) and Section 7.06(i); and

 

11



--------------------------------------------------------------------------------

(k) upon the occurrence of an In-Kind Distribution (as defined in the Series D
Pledge Agreement) or equivalent event described in any substantially identical
pledge agreement that constitutes an Additional Transaction Document, the REIT
may make distributions of Preferred Investment Partnership Units and Preferred
Investment Common Stock in accordance with Section 2.02 of the Series D Pledge
Agreement or corresponding provision of any substantially identical pledge
agreement that constitutes an Additional Transaction Document and Section 6(i)
of the Series D Articles Supplementary or the corresponding provision of any
other Preferred Investment Articles Supplementary.

1.12 Section 7.09. Section 7.09 of the Credit Agreement is hereby amended by
amending and restating the proviso contained in such section to read as follows:

; provided, however, that this clause (iii) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.02(d) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; provided further
that nothing in this Section 7.09 shall restrict the rights of the Permitted
Investors, as holders of the Preferred Investment Preferred Stock, the Preferred
Investment Partnership Units or the Preferred Investment Common Stock as set
forth in any Preferred Investment Articles Supplementary, any Preferred
Investment Designation or any Preferred Investment Common Stock, as applicable;

1.13 Section 7.12. Section 7.12 of the Credit Agreement is hereby amended and
restated to read as follows:

7.12 Financial Covenants. (a) Consolidated Leverage Ratio. Permit Consolidated
Funded Indebtedness to exceed (i) at any time through June 30, 2014, 75% of
Total Asset Value, (ii) at any time after June 30, 2014 but prior to the
Extension Period, 70% of Total Asset Value and (iii) at any time during the
Extension Period, 65% of Total Asset Value, in each case, as of the last day of
each fiscal quarter of the REIT.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the REIT to be less
than (i) 1.05:1.00 as of the end of any fiscal quarter ending prior to the
Extension Period and (ii) 1.50:1.00 as of the end of any fiscal quarter ending
during the Extension Period.

1.14 Section 11.19. The Credit Agreement is hereby amended by adding a new
Section 11.19 thereto which reads as follows:

11.19 Authority. Notwithstanding anything herein to the contrary, the
Administrative Agent shall be entitled from time to time (on behalf of itself or
any of the Lenders) to require the Borrower to provide evidence satisfactory to
the Administrative Agent, in its sole and absolute discretion, of the Borrower’s
power and authority to perform its obligations or exercise any of its rights
arising under or in connection with the Credit Agreement or any of the other
Loan Documents.

 

12



--------------------------------------------------------------------------------

SECTION 2. Consent. Subject to all of the terms and conditions set forth herein
the Administrative Agent consents to the REIT and the Borrower amending,
modifying or supplementing their respective Organization Documents, in each case
as provided in the documentation delivered to and approved by the Administrative
Agent pursuant to Section 3.2 hereof, to reflect authorization and issuance of
the Series D Preferred Stock and Series D Preferred Partnership Units and any
substantially identical amendments, modifications and supplements to their
Organization Documents required in connection with authorization and issuance of
any Preferred Investment Preferred Stock or Preferred Investment Partnership
Units; provided that certified copies of all Additional Transaction Documents,
including true, correct and complete copies of the Organization Documents of the
REIT and the Borrower reflecting any and all such amendments, modifications and
supplements are delivered to the Administrative Agent on or prior to the date of
which they become effective.

SECTION 3. Conditions Precedent.

This Agreement shall become effective upon receipt by the Administrative Agent
of the following, in each case in form and substance satisfactory to the
Administrative Agent:

3.1 executed counterparts of this Agreement duly executed by each of the Loan
Parties, the Administrative Agent and the Required Lenders; and

3.2 certified copies of all material Transaction Documents, including true,
correct and complete copies of the Organization Documents of the REIT and the
Borrower reflecting any and all amendments, modifications and supplements
thereto, including without limitation those made in connection with the
authorization and issuance of the Series D Preferred Stock, the Series D
Preferred Partnership Units, the Series D Common Stock and the provisions
thereof relating to all other Preferred Equity Interests existing on the Second
Amendment Effective Date and each other document listed on Exhibit D attached
hereto.

SECTION 4. Representations and Warranties. After giving effect to this
Agreement, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects on and as of the date hereof with the same
force and effect as if made on such date, except (i) to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(ii) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) that for purposes of this Section 4, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Credit Agreement. Each of the Loan Parties represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

(a) it has the requisite power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;

 

13



--------------------------------------------------------------------------------

(b) no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

(c) this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(d) no Default has occurred and is continuing; and

(e) the execution, delivery and performance of this Agreement will not
(i) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Liens created under the Loan Documents) under, or
require any payment to be made under (x) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (ii) violate any Law.

SECTION 5. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to (i) the Credit Agreement, as amended by this Agreement and
(ii) all of the other Loan Documents, as such are amended, restated,
supplemented or otherwise modified from time to time in accordance with their
terms.

SECTION 6. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default has occurred or is continuing), including, but not limited to, the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.

SECTION 7. Ratification.

(a) Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.

 

14



--------------------------------------------------------------------------------

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default under the Credit Agreement, whether or not
known to the Administrative Agent or any of the Lenders, or (ii) to prejudice
any right or remedy which the Administrative Agent or any of the Lenders may now
have or have in the future against any Person under or in connection with the
Credit Agreement, any of the instruments or agreements referred to therein or
any of the transactions contemplated thereby.

SECTION 8. Waivers; Amendments. Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Required
Lenders.

SECTION 9. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Loan
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as each may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 10. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 12. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

15



--------------------------------------------------------------------------------

SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 14. Loan Document. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document and that the failure of any of the Loan
Parties to comply with the provisions of this Agreement shall constitute an
Event of Default.

SECTION 15. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

BORROWER:

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust
of America, Inc., its general partner   By:   /s/ Stanley J. Olander, Jr.  
Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer

GUARANTORS:

 

LANDMARK APARTMENT TRUST OF AMERICA, INC. By:   /s/ Stanley J. Olander, Jr.
Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer

 

LANDMARK AT HERITAGE FIELDS, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of America, Inc., its
general partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J.
Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

LANDMARK AT RIDGEWOOD PRESERVE, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of America, Inc., its
general partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J.
Olander, Jr.     Title:   Chief Executive Officer

 

MANCHESTER PARK, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander, Jr.    
Title:   Chief Executive Officer

 

BAYMEADOWS PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

G&E APARTMENT REIT KENDRON VILLAGE, LLC By:   Landmark Apartment Trust of
America Holdings, LP, its manager   By:   Landmark Apartment Trust of America,
Inc., its general partner     By:   /s/ Stanley J. Olander, Jr.     Name:  
Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

BEAR CREEK PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

BEDFORD PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

COTTONWOOD PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

PEAR RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

RIVERVIEW PARTNERS SC, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

HAMPTON RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:   /s/ Stanley J. Olander, Jr.     Name:   Stanley J. Olander,
Jr.     Title:   Chief Executive Officer

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Keegan Koch Name:  
Keegan Koch Title:   Senior Vice President

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Keegan Koch Name:   Keegan Koch
Title:   Senior Vice President

 

[Signature page to Second Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a lender By:   /s/ John C. Rowland Name:   John C. Rowland
Title:   Vice President

 

[Signature page to Second Amendment to LATA Credit Agreement]